DETAILED ACTION

Response to Amendment
Claims 1-8 are pending in the application.  New grounds of rejection for claim 1 have been added as a result of the amendment to the claims submitted 2/26/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (US 2014/0363723) in view of Kurata et al. (US 2011/0052970) and further in view of Butt et al. (US 2010/0248029).

Regarding claim 1, Imai et al. discloses in Figs 1-4, a connection module (ref 1) configured to be attached (depicted in Fig 2) to an electricity storage element group (ref 2) in which a plurality of electricity storage elements (refs 21) each including positive (refs 22) and negative electrode terminals (refs 23) are arranged, the connection module (ref 1) comprising: a plurality of busbars (refs 3) configured to connect the electrode terminals (refs 22, 23) of adjacent electricity storage elements (refs 21) to each other (Fig 2); and an insulating protector (ref 5) configured to be fixed (depicted in Fig 2) to the electricity storage element group (ref 2) in a condition in which the insulating protector (ref 5) holds the plurality of busbars (refs 3), wherein the insulating protector (ref 5) includes a first protector (Fig 1, top portion of depicted structure, 
Imai et al. does not explicitly disclose the first protector is provided with a first identifier, and the second protector is provided with a second identifier that is different from the first identifier
Kurata et al. discloses in Figs 1-16, a battery module (ref 31) comprising a plurality of battery cells (refs 30) including positive and negative terminals (refs 9) connected together via bus bars (refs 32).  At each of the positive and negative terminal sides of the battery module (ref 31), components connected to the respective positive and negative terminals are marked with identifiers, identifying positive and negative polarities ([0064]).  This configuration enhances assembling of the module preventing misaligned connections that would render the module non-functional ([0064]).
Imai et al. and Kurata et al. are analogous since both deal in the same field of endeavor, namely, battery connections.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the positive and negative terminal connections of Imai et al. at each size of the insulating protector with the polarity identifiers disclosed by Kurata et al. to enhance correctness of assembling of the battery module.

Imai et al. also does not explicitly disclose one of the first protector and the second protector holds the plurality of busbars, and the other one of the first protector and the second protector holds at least one external connection busbar.
Butt et al. discloses in Figs 1-26, a battery module (ref 10) including a plurality of busbar covers (refs 40, Fig 1).  Each of the respective busbar covers (refs 40, Fig 1) protects various internal and external components of the battery module ([0113], [0114]).  This configuration enhances battery structural integrity and safety ([0113], [0114]).
Imai et al. and Butt et al. are analogous since both deal in the same field of endeavor, namely, battery connections.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the busbar covers of Imai et al. as configured to protect an assortment of internal and external components of the battery as disclosed by Butt et al. to enhance battery structural integrity and safety.

Allowable Subject Matter
Claims 2-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicants have amended previous dependent claims 2 and 8 into independent form, including all of the limitations found allowable for the reasons as set forth in the 12/28/2021 office action at P4-5.  Therefore, said reasons for allowance are not being repeated here.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725